STATE OF WISCONSIN — SUPREME COURT
ORDER
On November 6,1997, the Board of Attorneys Professional Responsibility filed its report recommending that the petition of Michael F. Roe for reinstatement of his license to practice law in Wisconsin be granted. The court suspended the license of Attorney Roe for six *369months, commencing December 5, 1996, as discipline for professional misconduct consisting of his failing to act diligently and promptly in representing a client and keep her informed of the status of her legal matter, endorsing the client's name to a money order without authority to do so, failing to advise the client in writing of his receipt of funds belonging to her, and failing to cooperate with the Board in its investigation of that client's grievance. In re Disciplinary Proceedings Against Roe, 204 Wis. 2d 307, 554 N.W.2d 500 (1996).
By memorandum filed December 30, 1997, the Board of Bar Examiners recommended that the reinstatement petition be granted, having determined that Attorney Roe is current in respect to continuing legal education attendance and reporting requirements.
It Is Ordered that the license of Michael F. Roe to practice law in Wisconsin is reinstated effective the date of this order.
Marilyn L. Graves, Clerk of Supreme Court